This presentation includes forward-looking statementswhich reflect the Company’s current views with respectto future events and financial performance, but involveuncertainties that could significantly impact results. ThePrivate Securities Litigation Reform Act of 1995provides a “safe harbor” for such forward-lookingstatements. For FYE 1/31 Financial Highlights For FYE 1/31 $ 7 8 . 2 $ 7 4 . 4 $ 8 7 . 7 $ 9 3 . 5 $ 1 0 6 . 9 $ 4 0 $ 5 0 $ 6 0 $ 7 0 $ 8 0 $ 9 0 $ 1 0 0 $ 1 1 0 2 0 0 4 2 0 0 5 2 0 0 6 2 0 0 7 2 0 0 8 Net Sales For FYE 1/31/2008$30,208,043 CentralAmerica2.2% Other1.4% Caribbean4.7% Southeast Asia4.9% Africa &Middle East7.2% North Pacific11.6% Canada19.2% South America19.7% Europe29.2% International Net Sales •Total International Sales increased 34% –Product Recovery/Pollution Control InternationalSales increased 72% –Filtration/Purification International Salesincreased 27% 2007 75.9% U.
